DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-8 are pending in this application.  This is a non-final office action in response to Application Number 17/711,870 filed on 1 April 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,310,130. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe similar claims as shown in the comparison table below.



Instant Application – 17/711,870
Parent Patent – U.S. 11,310,130
1. A heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises:

determining at least one heartbeat receiving node in which at least two follower data blocks corresponding to at least two leader data blocks in the heartbeat sending node are located; and






in response to the at least one heartbeat receiving node being a single heartbeat receiving node, 
sending heartbeat information of the heartbeat sending node to the single heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node is obtained after respective heartbeat information of the at least two leader data blocks are combined.

1. A heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises: 

determining at least one heartbeat receiving node in which at least two follower data blocks are located, wherein the at least two follower data blocks correspond to at least two leader data blocks that are located in the heartbeat sending node, and wherein each follower data block and the corresponding leader data block belong to a same data block group; and 

when the at least one heartbeat receiving node is a single node in which the at least two follower data blocks are located, sending heartbeat information of the heartbeat sending node to the single heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node is a combination of heartbeat information of each of the at least two leader data blocks and wherein the heartbeat information of the heartbeat sending node does not include heartbeat information of at least one follower data block that is located in the heartbeat sending node.

2. The method according to claim 1, wherein the heartbeat information of the heartbeat sending node includes data block group identifiers that identify data block groups in which the at least two leader data blocks are respectively located, and the data block group identifiers indicate that the leader data blocks of the data block groups are located in the heartbeat sending node.

2. The method according to claim 1, wherein the heartbeat information of the heartbeat sending node carries data block group identifiers that identify data block groups in which the at least two leader data blocks are respectively located, and the data block group identifiers respectively indicate that the leader data blocks of the data block groups are located in the heartbeat sending node.
3. A heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises:

determining a heartbeat receiving node in which a follower data block corresponding to a current leader data block in the heartbeat sending node is located, wherein a data block group in which the current leader data block is located comprises the follower data block; and











sending heartbeat information of the heartbeat sending node to the heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node includes a data block group identifier that identifies the data block group, and the data block group identifier indicates that the leader data block in the data block group is located in the heartbeat sending node.

3. A heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises: 

determining a heartbeat receiving node in which one or more follower data blocks are located, wherein: the one or more follower data blocks belong to a data block group and a first data block located in the heartbeat sending node is a current leader data block for the data block group, a node identifier corresponding to the one or more follower data blocks incorrectly indicates that a second data block is the current leader data block for the data block group and that the second data block is located in a node other than the heartbeat sending node, and each follower data block and the corresponding leader data block belong to a same data block group; and 

sending heartbeat information of the heartbeat sending node to the heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node carries a data block group identifier that identifies the data block group, and the data block group identifier indicates that the first data block is the current leader data block of the data block group.

4. The method according to claim 3, wherein the sending heartbeat information of the heartbeat sending node to the heartbeat receiving node comprises:

sending the heartbeat information of the heartbeat sending node to the heartbeat receiving node in response to the heartbeat receiving node not responding to an election request of the current leader data block.

4. The method according to claim 3, wherein the sending heartbeat information of the heartbeat sending node to the heartbeat receiving node comprises: 

sending the heartbeat information of the heartbeat sending node to the heartbeat receiving node when the heartbeat receiving node is a node that does not respond to an election request for the election of the current leader data block as the leader of the data block group, wherein the election request is sent by the current leader data block in the heartbeat sending node.

5. A heartbeat sending node, comprising at least one processor, a transmitter, a communications bus, and a non-transitory computer-readable medium including computer-executable instructions, wherein the processor and the transmitter communicate with each other by using the communications bus, and wherein:

the computer-executable instructions, when executed by the at least one processor, cause the heartbeat sending node to determine at least one heartbeat receiving nodes in which at least two follower data blocks corresponding to at least two leader data blocks in the heartbeat sending node are located: and





in response to the at least one heartbeat receiving node being a single heartbeat receiving node, the transmitter is configured to: 
    send heartbeat information of the heartbeat sending node to the heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node is obtained after respective heartbeat information of the at least two leader data blocks are combined.

5. A heartbeat sending node, comprising at least one processor, one or more memories coupled to the at least one processor, a transmitter, and a communications bus, wherein the processor and the transmitter communicate with each other by using the communications bus; 

the one or more memories storing programming instructions for execution by the at least one processor 
        to determine at least one heartbeat receiving node in which at least two follower data blocks are located, wherein the at least two follower data blocks correspond to at least two leader data blocks that are located in the heartbeat sending node, and wherein each follower data block and the corresponding leader data block belong to a same data block group; and 
the transmitter is configured to: when the at least one heartbeat receiving node is a single node in which the at least two follower data blocks are located, send heartbeat information of the heartbeat sending node to the single heartbeat receiving node, wherein the heartbeat information is a combination of heartbeat information of each of the at least two leader data blocks and wherein the heartbeat information of the heartbeat sending node does not include heartbeat information of at least one follower data block that is located in the heartbeat sending node.

6. The heartbeat sending node according to claim 5, wherein the heartbeat information of the heartbeat sending node includes data block group identifiers that identify data block groups in which the at least two leader data blocks are respectively located, and the data block group identifiers indicate that the leader data blocks of the data block groups are located in the heartbeat sending node.

6. The heartbeat sending node according to claim 5, wherein the heartbeat information of the heartbeat sending node carries data block group identifiers that identify data block groups in which the at least two leader data blocks are respectively located, and the data block group identifiers respectively indicate that the leader data blocks of the data block groups are located in the heartbeat sending node.
7. A heartbeat sending node, comprising at least one processor, a transmitter, a communications bus, and a non-transitory computer-readable medium including computer- executable instructions, wherein the processor and the transmitter communicate with each other by using the communications bus and wherein:

the computer-executable instructions, when executed by the at least one processor, cause the heartbeat sending node to determine a heartbeat receiving node in which a follower data block corresponding to a current leader data block in the heartbeat sending node is located, wherein a data block group in which the current leader data block is located comprises the follower data block; and








the transmitter is configured to send heartbeat information of the heartbeat sending node to the heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node includes a data block group identifier that identifies the data block group, and the data block group identifier indicates that the leader data block in the data block group is located in the heartbeat sending node.

7. A heartbeat sending node, comprising at least one processor, one or more memories coupled to the at least one processor, a transmitter, and a communications bus, wherein the processor and the transmitter communicate with each other by using the communications bus; 

the one or more memories storing programming instructions for execution by the at least one processor to determine a heartbeat receiving node in which a follower data block is located, wherein: the follower data block belongs to a data block group and a first data block located in the heartbeat sending node is a current leader data block for the data block group, a node identifier corresponding to the follower data block incorrectly indicates that a second data block is the current leader data block and that the second data block is located in a node other than the heartbeat sending node, and each follower data block and the corresponding leader data block belong to a same data block group; and 

the transmitter is configured to send heartbeat information of the heartbeat sending node to the heartbeat receiving node, wherein the heartbeat information of the heartbeat sending node carries a data block group identifier that identifies the data block group, and the data block group identifier indicates that the first data block is the current leader data block of the data block group.

8. The heartbeat sending node according to claim 7, wherein the transmitter is configured to:

send the heartbeat information of the heartbeat sending node to the heartbeat receiving node in response to the heartbeat receiving node not responding to an election request of the current leader data block.
8. The heartbeat sending node according to claim 7, wherein the transmitter is configured to: 

send the heartbeat information of the heartbeat sending node to the heartbeat receiving node when the heartbeat receiving node is a node that does not respond to an election request for the election of the current leader data block as the leader of the data block group, wherein the election request is sent by the current leader data block in the heartbeat sending node.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (U.S. Patent Publication 2013/0290249) in view of Skjolsvold et al. (U.S. Patent Publication 2013/0204990).

Regarding claim 1, Merriman disclosed a heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises:
determining at least one heartbeat receiving node (see Merriman 0112: slaves receive heartbeat signals from master. When a signal is not received, the slave can trigger a new master election) in which at least two follower data blocks (see Merriman 0094: multiple data chunks stored on each server | 0095: secondary nodes store replicas of data stored at primary node | 0111: multiple nodes are stored on each server) corresponding to at least two leader data blocks (see Merriman 0095: redundant storage system, i.e. data stored at the primary/master node is interpreted as the leader data block and replicated data stored at the secondary/slave node is interpreted as the follower data block. Since the secondary node’s data is a replica of the primary node’s data, the data blocks correspond to each other) in the heartbeat sending node are located (see Merriman 0111: each node sends a heartbeat | 0112: primary node sends heartbeat); and
in response to the at least one heartbeat receiving node being a single heartbeat receiving node (see Merriman 0094: multiple data chunks stored on each server | 0095: secondary nodes store replicas of data stored at primary node | 0111: multiple nodes are stored on each server), sending heartbeat information of the heartbeat sending node to the single heartbeat receiving node (see Merriman 0111: each node sends a heartbeat | 0112: primary node sends heartbeat to slaves. When a signal is not received, the slave can trigger a new master election), wherein the heartbeat information of the heartbeat sending node is obtained after respective heartbeat information of the at least two leader data blocks are combined (see Skjolsvold combination below).

Merriman did not explicitly disclose “wherein the heartbeat information of the heartbeat sending node is obtained after respective heartbeat information of the at least two leader data blocks are combined”, however in a related art, Skjolsvold disclosed a redundant partition environment (see Skjolsvold 0024) including master servers (see Skjolsvold 0023).  The active master/dictator server communicates via heartbeats and includes additional commands in the heartbeat messages (see Skjolsvold 0025).  Only heartbeats from the current master are considered (see Skjolsvold 0031).  A heartbeat message includes list of partition names and server object name (see Skjolsvold 0058) and include information indicating the partitions served by the server sending the heartbeat (see Skjolsvold 0054), e.g. server reports serving partitions P2, P4, and P5 (see Skjolsvold 0055), i.e. heartbeat is a combination of at least two leader data blocks which are combined before sending, i.e. “wherein the heartbeat information of the heartbeat sending node is obtained after respective heartbeat information of the at least two leader data blocks are combined”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Skjolsvold’s teachings to further describe types of information included in heartbeat messages.  Including Skjolsvold’s teachings would enable verification of the node’s status for the served content (see Skjolsvold 0054) thereby increasing system reliability.

Regarding claim 3, Merriman disclosed a heartbeat information sending method, wherein the method is performed by a heartbeat sending node, and the method comprises:
determining a heartbeat receiving node (see Merriman 0112: slaves receive heartbeat signals from master. When a signal is not received, the slave can trigger a new master election) in which a follower data block corresponding to a current leader data block in the heartbeat sending node is located (see Merriman 0095: secondary nodes store replicas of data stored at primary node), wherein a data block group in which the current leader data block is located comprises the follower data block (see Merriman 0095: redundant storage system, i.e. data stored at the primary/master node is interpreted as the leader data block and replicated data stored at the secondary/slave node is interpreted as the follower data block. The secondary node’s replicated data and the primary node’s corresponding data are interpreted as belonging to the same data block group); and
sending heartbeat information of the heartbeat sending node to the heartbeat receiving node (see Merriman 0111: each node sends a heartbeat | 0112: primary node sends heartbeat), wherein the heartbeat information of the heartbeat sending node includes a data block group identifier that identifies the data block group (see Skjolsvold combination below), and the data block group (see Skjolsvold combination below) identifier indicates that the leader data block in the data block group is located in the heartbeat sending node (see Merriman 0110: primary/master node has a unique identifier indicating that it is the leader | 0163: assigning the new master’s identifier to each operation including the new master’s current operating state).

Merriman did not explicitly disclose “wherein the heartbeat information of the heartbeat sending node includes a data block group identifier that identifies the data block group” and that “the data block group identifier” is used to indicate that the current leader data block is a leader data block of the data block group, however in a related art, Skjolsvold disclosed a redundant partition environment (see Skjolsvold 0024) including master servers (see Skjolsvold 0023).  The active master/dictator server communicates via heartbeats and includes additional commands in the heartbeat messages (see Skjolsvold 0025).  Only heartbeats from the current master are considered and there is only one active master (see Skjolsvold 0031).  A heartbeat message includes information indicating the partitions served by the server sending the heartbeat (see Skjolsvold 0054), e.g. server reports serving partitions P2, P4, and P5 (see Skjolsvold 0055).  In addition to a list of partition names, a heartbeat message also includes server object name (see Skjolsvold 0058).  The storage object includes information for establishing that a particular instance of the partition master is the active instance (see Skjolsvold 0023), i.e. heartbeat includes data block group identifiers which indicates the current leader.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Skjolsvold’s teachings to further describe types of information included in heartbeat messages.  Including Skjolsvold’s teachings would enable verification of the node’s status for the served content (see Skjolsvold 0054) thereby increasing system reliability.

Regarding claim 2, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Merriman-Skjolsvold according to the rationale provided above. The motivation to combine Merriman and Skjolsvold is the same as that presented in claim 1 above.

Regarding claim 4, Merriman-Skjolsvold disclosed the method according to claim 3, wherein the sending heartbeat information of the heartbeat sending node to the heartbeat receiving node comprises:
sending the heartbeat information of the heartbeat sending node to the heartbeat receiving node in response to the heartbeat receiving node not responding to an election request of the current leader data block (see Merriman 0118: election does not require a response from all slaves, so the slaves that did not respond to the election request will receive a new master message | 0109: election of primary node via consensus | 0112: slave triggers election | 0113: slave becomes new master | 0118: election does not require a response from all slaves, so the slaves that did not respond to the election request will receive a new master message).

Regarding claim 5, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Merriman-Skjolsvold according to the rationale provided above.  Merriman-Skjolsvold further disclosed a heartbeat sending node, comprising at least one processor (see Merriman 0218: processor), a transmitter (see Merriman 0218: exchanging, i.e. transmitting, data via a communications bus), a communications bus (see Merriman 0218: bus), and a non-transitory computer-readable medium including computer-executable instructions (see Merriman 0218: memory used for storing programs), wherein the processor and the transmitter communicate with each other by using the communications bus (see Merriman 0218: components of computer system 900 communicate and exchange data via a bus) and cause the heartbeat sending node to perform the method of claim 1 above.

Regarding claim 6, the claim contains the limitations, substantially as claimed, as described in claims 2 and 5 above and is rejected under Merriman-Skjolsvold according to the rationale provided above. The motivation to combine Merriman and Skjolsvold is the same as that provided in claim 1 above.

Regarding claim 7, the claim contains the limitations, substantially as claimed, as described in claims 3 and 5 above and is rejected under Merriman-Skjolsvold according to the rationale provided above. The motivation to combine Merriman and Skjolsvold is the same as that provided in claim 3 above.

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claims 4 and 7 above and is rejected under Merriman-Skjolsvold according to the rationale provided above. The motivation to combine Merriman and Skjolsvold is the same as that provided in claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov24 September 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452